Case: 11-10050       Document: 00512661683         Page: 1     Date Filed: 06/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                     No. 11-10050                                FILED
                                   Summary Calendar                          June 12, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

TOMMY DALE DANIEL,

                                                  Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-142-1


                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       On appeal, Tommy Dale Daniel challenged the judgment in two respects:
his convictions for possession of child pornography; and the ordered restitution.
Our court affirmed. United States v. Daniel, 532 F. App’x 522 (5th Cir. 2013).




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 11-10050     Document: 00512661683     Page: 2   Date Filed: 06/12/2014



                                  No. 11-10050
      The Supreme Court vacated our judgment and remanded for further
consideration in the light of Paroline v. United States, 134 S. Ct. 1710 (2014),
which held 18 U.S.C. § 2259 requires “restitution in an amount that comports
with the defendant’s relative role in the causal process that underlies the
victim’s general losses”, id. at 1727.
      Accordingly, we VACATE only the ordered restitution, and, for that
issue, REMAND for proceedings consistent with the Supreme Court’s opinion
in Paroline. The balance of the judgment remains AFFIRMED.
      AFFIRMED IN PART; VACATED and REMANDED IN PART.




                                         2